Citation Nr: 1019906	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  10-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of both legs.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1946, from September 1950 to September 1955, and from 
December 1955 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to SMC based on loss 
of use of both legs due to his service-connected left and 
right knee disabilities.  He asserts that he is unable to 
walk.  After having carefully considered the matter, and for 
reasons expressed immediately below, the Board finds that the 
Veteran's claim must be remanded for further procedural and 
evidentiary development.   

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

In this case, the Board notes that the Veteran did not 
receive VCAA notice which informed him of the evidence 
necessary to establish entitlement to SMC for loss of use of 
his legs, pursuant to 38 U.S.C.A. § 1114(m).  Rather, the 
correspondence sent to the Veteran only included notice on 
establishing SMC based on loss of use of a foot.  On remand, 
the RO must insure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
are fully complied with and satisfied regarding the issue of 
entitlement to SMC for anatomical loss of both legs as 
provided by 38 U.S.C.A. § 1114(m).   

Specifically, the notice should indicate that SMC is 
warranted if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both hands, or of both legs at a level, or with 
complications, preventing natural knee action with prosthesis 
in place, or of one arm and one leg at levels, or with 
complications, preventing natural elbow and knee action with 
prosthesis in place, or has suffered blindness in both eyes 
having only light perception, or has suffered blindness in 
both eyes, rendering such veteran so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. §§ 1114(m), 
5110 (West 2002 & Supp. 2009) 38 C.F.R. §§ 3.350, 4.63 
(2009).  

Furthermore, it appears to the Board that the RO adjudicated 
the claim as though the issue involved only a claim for loss 
of use of the feet, without considering whether the Veteran 
was entitled to SMC based on loss of use of both legs- which 
is what he claimed.  It is potentially prejudicial to a 
claimant if the Board considers a question in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, it is noted that the Veteran has not yet undergone a 
VA examination that specifically addresses whether his left 
and right knee disabilities result in a loss of use of his 
legs, such that SMC is warranted.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69.  The Veteran's 
last VA knee examination was conducted in August 2008.  Thus 
on remand, the Veteran should be afforded a VA examination 
that addresses the particular issue on appeal.  (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO must ensure that the 
notification requirements set forth at 38  
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied regarding the issue of 
entitlement to SMC for loss of use of both 
legs as provided by 38 U.S.C.A. § 1114(m).

2.  Schedule the Veteran for a VA 
examination with the appropriate 
specialist to assess whether his bilateral 
knee disabilities result in loss of use of 
both of his legs.  The examiner should 
address whether, as a result of service-
connected disability (which include right 
knee failed total knee replacement with 
arthrodesis, left knee degenerative joint 
disease, degenerative joint disease mid 
tarsal and forefoot of left foot, and 
osteoarthritis of the lumbar spine), there 
is anatomical loss or loss of use of both 
hands, or of both legs at a level, or with 
complications, preventing natural knee 
action with prosthesis in place, or of one 
arm and one leg at levels, or with 
complications, preventing natural elbow 
and knee action with prosthesis in place.  
The examiner should review the claims 
folder and should note that review in the 
report.  The rationale for all opinions 
should be explained.  

3.  Then, readjudicate the claim for SMC 
based on loss of both legs, as provided by 
38 U.S.C.A. § 1114(m).  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case.  Allow 
the appropriate time for response.  
Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



